 PARK-OHIO INDUSTRIESTocco Division of Park-Ohio Industries,Inc.and]InternationalUnion,United Automobile, Aero-space and Agricultural Implement Workers ofAmerica,Local 91, UAWPark-Ohio Industries,Inc.andInternational Union,UnitedAutomobile,Aerospace and AgriculturalImplement Workers of America(UAW) and itsLocalNo. 91. Cases 8-CA-12702, 8-CA-17148, and 8-CA-173947 April 1987DECISION AND ORDERBy CHAIRMAN DOTSON ANDMEMBERSSTEPHENS AND CRACRAFTOn 30 July 1981 the Boardissueda Decision andOrder in Case 8-CA-12702, in which it found thatRespondent Tocco Division (Tocco) of Park-OhioIndustries, Inc. (Park-Ohio) had violated Section8(a)(1) and (5) of the Act by transferring certainwork- formerly performed by employees represent-ed by the Union from its plant in Cleveland, Ohio,to its plant in Boaz, Alabama, without affordingthe Union an opportunity to bargain over the deci-sion to transfer.Park-Ohio Industries,257 NLRB413 (1981). The Board ordered Tocco to cease anddesist from unilaterally transferring unit work, toreinstitute the transferred , work at' its Clevelandplant, to bargain over the 'decision to transfer, andto reinstate with backpay the unit employees whohad lost their jobs because of the unlawful transfer.The Sixth Circuit enforced the Board's Decisionand Order.Park-Ohio Industries v.NLRB,702 F.2d624 (1983). A controversy having arisen over theamount of backpay due, the Regional Director forRegion8 issueda backpay specification and noticeof hearing on 19 August 1985.The backpay pro-ceeding is still pending.On 4 November 1983 the Union filed a charge inCase 8-CA-17148. As amended on 15 March 1984,the charge alleges that Respondents Tocco andOhio Crankshaft and Camshaft Division of Park-Ohio Industries; Inc. (Ohio Crankshaft)" violatedSection 8(a)(5) by refusing to provide relevant in-formation and refusing to bargain over Park-Ohio'sdecision to relocate the Tocco Division.On 27 February 1984 the Union filed a charge inCase 8--CA-17394 against Ohio Crankshaft. Asamended- on 15 March and 25' April 1984, thecharge alleges that Ohio Crankshaft discriminatori-ly discharged nine named employees in violation ofYAlthough Tocco and Ohio Crankshaft are separate facilities, theUnion represents a combined unit of production employees at both facili-ties571Section 8(a)(3),2 and violated Section 8(a)(5) by re-fusing to provide relevant information to the Unionconcerningthe dischargesin question.On 30 April1984 the Acting Regional Director issued an orderconsolidatingcases anda consolidated complaint inlations of Section 8(a)(1), (3), and (5) of the Act.The complaint was amended on 9 May .1984. Nohearing has been held on the consolidated com-plaint in those two cases, and the matterisstillpending before the Region.On 4 November 1983 the Union filed a charge inCase 8-CA-17148-2, alleging that Ohio Crankshafthad acted in concert with the Village of NewburghHeights, Ohio, to enforce a local ordinanceagainstunionmembers in such a way as to interfere withtheir Section 7 rights.3 The Union and other plain-tiffs also filed an action in Federal district courtseeking,among other things, to have the ordinancedeclared unconstitutional.The Regional Directordeferred processing of the charge pending thecourt's decision. On 27 February 1986 the districtcourt issued a written opinion declaring the ordi-nance unconstitutional.Davis v. Village of NewburghHeights,642 F.Supp. 413 (N.D. Ohio 1986).Following the entry of the court's decision, OhioCrankshaft entered into 'an informal settlementagreement, executed by the Union and the Region-alDirectoraswell asOhio Crankshaft, in whichOhio Crankshaft agreed to post and comply with anotice promising not to engage in the acts thatwere the subject of the charge in Case 8-CA-17148-2. The settlement agreement was on a stand-ard Board form. The only additions, apart from thename of Ohio Crankshaft and the case number,were a nonadmission clause and the statement that"It is understood and agreed by and between theparties to this Agreement that the General Counselreserves the right to introduce any and all evidenceconcerning the instant charge in other, mattershereafter litigated."The Regional Director ap-proved the settlement on 17 April 1986.On 21 October 1986 Park-Ohio moved for sum-mary judgment in Cases 8-CA-12702, 8-CA-17148, and 8-CA-17394, alleging that under theBoard's settlement bar'rule, those cases may not belitigated because they, were pending .when the Re-gionalDirector approved the settlement agreementinCase 8-CA-17148-2. On 30 October 1986 theBoard issued, an order transferring proceeding tothe Board and Notice to Show Cause in the three2 The General Counsel asserts that the employees were discharged foralleged picket line misconduct during a strike allegedly caused by otherunfair labor practices.3The ordinance contained several provisions regulating picketing inlabor disputes.283 NLRB No. 82 572DECISIONS OF TIKE`NATIONALLABOR RELATIONS BOARDpending cases, directing the General Counsel andthe Union to show cause why the motion shouldnot be granted. Both the General Counsel and theUnion filed memoranda opposing the motion. Park-Ohio filed a- reply, and the General Counsel filed aresponse.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.Ruling on the °Motion for -Summary JudgmentUnder the "settlement bar rule" enunciated inHollywood Roosevelt Hotel Co.,4and followed con-sistently thereafter, 5 a settlement agreement dis-poses of all issues involving presettlement conductunless earlier violations of the Act ' were unknownto the General Counsel and not readily discover-able by investigation, or specifically reserved ,fromthe settlement by the mutual understanding of theparties.6 Park-Ohio contends that neither of the ex-ceptions set forth above is applicable in this pro-ceeding, and therefore that Cases 8-CA-12702, 8-CA-17148, and 8-CA-17394 should be dismissedbecause they were pending before Region 8 whentheRegionalDirector approved the settlementagreement in Case 8-CA-17148-2.The General Counsel and the Union oppose theMotion for Summary Judgment in Case 8-CA-12702- (the backpay proceeding), contending thatPark-Ohio's proposed extension of the settlementbar rule to compliance cases is unprecedented.?They argue that the rule never was intended tocover 'situations inwhich unfair labor practiceshave been found, and where the only questions re-maining concern compliance with a Board order.The General Counsel and the Union also opposegranting` summary judgment, in the two pendingunfair labor practice cases. They contend that theclause in the settlementagreementreserving theright to introduce evidence concerning the chargein Case 8-CA-17148 2 in future litigation is a clearreservation of the right to litigate the pendingcases. They also argue that it is plain from the cir-cumstances 'of the 'settlement that ' the agreementwas intended to encompass only Case 8-CA-17148-2, and not the other - pending cases. In sup-port of their position they point out -that only Case8-CA-17148-2, and only Ohio Crankshaft, arementioned anywhere in the agreement,-and that thenotice posted pursuant to the settlement agreementrefers only to matters contained in the charge in4 235 NLRB 1397 (1978).5 See, e.g.,Universal Blanchers,275 NLRB 1544 (1985);B.SL Meats,270 NLRB 1430 (1984),Ventura Coastal Corp.,264 NLRB 291, 298-301(1982),Cambridge TaxiCo., 260 NLRB 931 (1982).6-HollywoodRooseveltHotel Co.,235 NLRB 1397, supra.7 Park-Ohiodoes not contestthis pointCase 8-CA-1-7148-2. - They also urge that it, issimply unbelievable that the Regional Director orthe Union would have agreed to dismiss- pendingcases involving potential restoration of transferredwork and significant amounts of backpay, in whichthe- Regional Director had found merit and- issued aconsolidated complaint, in return for Ohio - Crank-shaft's posting a notice in settlement of a complete-lyunrelated charge.Accordingly, theGeneralCounsel and the Union contend that the foregoingcircumstances, combined with the clause in the set-tlement agreement reserving litigation rights, estab-lish that the parties mutually understood that theywere specifically reserving the other pending casesfrom the settlement.We shall deny the Motion for Summary Judg-ment.Concerning the backpay proceeding in Case 8-CA-12702, we agree with the General Counsel andthe Union that the settlement bar rule was not in-tended to encompass' such actions. Indeed, as setforth inHollywood Roosevelt Hotel,the rule "barssubsequent litigation of presettlement conductal-legedto constitute unfair labor practices."8 It wasnot meant to preclude compliance litigation whereunfair labor practices already have been found bythe Board, and we so hold. Accordingly, the por-tion of the motion addressed to the backpay pro-ceeding is dismissed with prejudice.We also deny, but without prejudice, the portionof the motion addressed to the pending unfair laborpractice-cases.We reach this result because, on thelimited record before us, we are unable to deter-mine whether the parties to the settlement agree-ment in Case 8-CA-17148-2 mutually intended toreserve from that agreement the issues in the otherpending cases. If such was their intent, the litiga-tion of those cases would not be precluded.9 Atthis point, however, the intent of the parties is un-clear.For example, we disagree with the conten-tion of the General Counsel and the Union that thelanguage in the settlement agreement reserving liti-gation rightsis, unambiguousevidence that the, par-ties intended to reserve the right to litigatethosecases.The language refers instead to "other mattershereafter litigated."We find the quoted language-which could be interpreted either as referring onlyto the litigation of charges that may be, filed in thefuture,or,alsoto,the litigationofpendingcharges-inherently ambiguous.Additional ambiguity as to the parties' intentionsarises from the fact that the charges in the variouscases involve two separate divisions and facilitiese 235 NLRB 1397(emphasisadded).9 Id. PARK-OHIO INDUSTRIESof Park-Ohio.Thus, whereas Cases 8-CA-17148-2and 8-CA-17394 involve only Ohio Crankshaft,Case 8-CA-17148 apparently is concerned chieflywith events at the Tocco Division.Moreover, asthe General Counsel and the Union point out, onlyOhio Crankshaft(and not Tocca)isnamed as acharged party in the settlement agreement.It is un-clear,then,whether the settlement agreement wasintended to cover only Ohio Crankshaft,or to in-clude Tocca as well.Ambiguities such as those discussed above raisesubstantial and material questions of fact concern-5 73ing the intended scope of the settlement agreementthat should be `determined at a hearing.We there-fore deny the portion of the motionaddressed toCases 8-CA-17148 and 8-CA-17394,without prej-udice to the introduction at the hearing of evidencetending to establish the intent of the parties in ar-riving at the settlement agreement.ORDERThe Motion for Summary Judgmentis denied asset forth above.